Citation Nr: 0205973	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  94-36 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for entitlement to service connection for 
pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to April 
1943.  The veteran also had a period of active duty for 
Department of Veterans Affairs (VA) purposes with the 
Merchant Marine in oceangoing service during the period from 
April 1944 to August 1945.  

Originally, this case came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision in 
which the Montgomery, Alabama Regional Office (RO) determined 
that the veteran had not submitted new and material evidence 
to reopen his claim for service connection for bilateral pes 
planus.  In a January 1997 decision, the Board also 
determined that the veteran had not submitted new and 
material evidence to reopen his claim for service connection 
for bilateral pes planus.

In an October 1997 order, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's January 1997 
decision and remanded this matter to the Board.  In April 
1998 and August 2001, the Board remanded the matter to the RO 
for further development.

The Board notes that further development is required in light 
of the decision to reopen the claim for entitlement to 
service connection for bilateral pes planus, before 
proceeding to consider the merits of the underlying claim, 
and this action will be discussed fully in the Board's 
decision below.  


FINDINGS OF FACT

1.  In September 1968, the RO denied the veteran's claim of 
service connection for bilateral pes planus, but the veteran 
did not appeal in a timely fashion from that decision.

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the 
September 1968 rating determination.


CONCLUSION OF LAW

New and material evidence has been submitted for the purposes 
of reopening the claim of service connection for a low back 
disability. 38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of that the amendments to 38 C.F.R. § 3.156 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims, which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 
29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The RO has not had an opportunity to consider this new 
legislation with regard to the veteran's claim.  The Board 
finds that given the favorable nature of the Board's decision 
with regard the issue of whether new and material evidence 
has been submitted to reopen the veteran's claim for service 
connection for bilateral pes planus, that no further 
assistance in developing the facts pertinent to that issue is 
required.

In a September 1968 rating decision, the RO denied service 
connection for bilateral pes planus.

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance. 38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case. 38 U.S.C.A. § 
7105(d).  The veteran is provided a period of 60 days (or the 
remainder of the one-year period from the date of mailing of 
the notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b) 
(2001).

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2001).  As the veteran did not 
file a Notice of Disagreement within one year of the notice 
of the September 1968 rating decision, the decision became 
final.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence of record at the time of the September 1968 
rating decision includes the report of induction examination 
in May 1942, which noted that the feet were normal.  On 
separation examination in February 1943, bilateral third 
degree pes planus was noted.  Also included in the record was 
WD AGO Form 0150-4, Transcript from Enlisted Record.  That 
record indicates that the reason and authority for separation 
was WD Cir 395/42 and Not recommended for reenlistment or 
induction.

An August 1968 private doctor's affidavit noted physical 
findings and a diagnosis of severe flat feet.  

An August 1968 VA examination report showed complaints of 
foot pain and the diagnoses included third degree pes planus, 
severe and symptomatic.

The new evidence submitted since the September 1968 rating 
decision include copies of service daily sick reports showing 
that the veteran received medical treatment in January and 
February 1943.  While those records do not indicate the 
nature of the treatment or what condition was treated.  A 
February 1943 entry noted under "Medical Officer's Report" 
that the condition was "EPTI", meaning existed prior to 
service. 

The new evidence also includes the testimony of the veteran 
in August 1996 during which he indicated that he had flat 
feet prior to induction in the Army.  He stated that he did 
not have any problems with his flat feet prior to entry into 
active service.  He indicated that after marching and walking 
during service he suffered from foot pain and was treated on 
several occasions, including hospitalization.  He also 
testified that he was seen by a medical board and that he was 
discharged due to his foot condition.  The veteran testified 
again in November 2001 and recounted essentially the same 
facts and contentions.  He indicated that he was receiving 
ongoing treatment for his bilateral foot condition.

The Board finds that the new evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claims.  The evidence is certainly new, as it was not of 
record at the time of the September 1968 RO decision.  
Furthermore, the evidence is material as to the question of 
service connection.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for 
bilateral pes planus.

Although the record contains sufficient evidence to reopen 
the veteran's claim, the Board has determined that further 
development is required before proceeding to consider the 
merits of the underlying claim.  Accordingly, the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
matter.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for bilateral pes planus, the 
claim is reopened and the appeal is allowed to this extent 
only.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

